UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-17232 Commission File Number FACT CORPORATION (Exact name of registrant as specified in its charter) Colorado 84-0888594 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1530 – 9th Avenue SE, Calgary, Alberta, Canada T2G 0T7 (Address of principal executive offices) (Zip Code) 403-693-8004 (Registrant’stelephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes []No [] APPLICABLE ONLY TO CORPORATE ISSUERS 18,796,328 common shares outstanding as of May 14, 2010. (Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.) 2 FACT CORPORATION TABLE OF CONTENTS Page PART I – Financial Information Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 6 Item 4T. Controls and Procedures 6 PART II – Other Information Item 1. Legal Proceedings 7 Item 1A. Risk Factors 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3. Defaults Upon Senior Securities 7 Item 4. (Removed and Reserved) 7 Item 5. Other Information 7 Item 6. Exhibits 8 Signatures 8 i PART I ITEM 1.FINANCIAL STATEMENTS The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions for Form 10-Q and Article 210 8-03 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.All such adjustments are of a normal recurring nature.Operating results for the three month period ended March 31, 2010, are not necessarily indicative of the results that may be expected for the fiscal year ending December 31, 2010.For further information refer to the consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009. Page Unaudited Consolidated Financial Statements F-1 Consolidated Balance Sheets F-2 Consolidated Statements of Operations and Comprehensive Loss F-3 Consolidated Statements of Cash Flows F-4 Notes to Unaudited Consolidated Financial Statements F-5 to F-9 3 FACT CORPORATION INTERIM CONSOLIDATED FINANCIAL STATEMENTS (Stated in US Dollars) (UNAUDITED) F-1 FACT CORPORATION Consolidated Balance Sheets (Unaudited) ASSETS March 31, December 31, Current Assets Cash $ $ Inventory Accounts receivable Prepaid expense Total Current Assets Property and Equipment Intellectual property Real property (net of accumulated depreciation of $1,148 and $1,071) Total Property and Equipment Total Assets $ $ Liabilities and Stockholders' Deficiency Current Liabilities Accounts payable and accrued liabilities $ $ Accounts payable and accrued liabilities (related parties) Loan payable (related parties) Loan payable Current portion of long-term debt and acquisition cost (Note 3) Total current liabilities Long – Term Liabilities 6% Series convertible debenture 8% Series convertible notes Acquisition cost payable (Note 3) Total Long – Term Liabilities Total Liabilities Stockholders' Deficiency Class A Common Stock: authorized 100,000,000 shares of no par value; 18,796,328 and 18,706,328 issued and outstanding as at March 31, 2010 and December 31, 2009 respectively Additional paid in capital Accumulated other comprehensive income Accumulated deficit ) ) Total Stockholders' Deficiency ) ) Total Liabilities and Stockholders' Deficiency $ $ The accompanying notes are an integral part of these consolidated financial statements. F-2 FACT CORPORATION Consolidated Statements of Operations and Comprehensive Loss (Unaudited) For the three months ended March 31, Revenues Functional food premix $ $ Rental income (net of operating expenses) Costs of Goods Sold – Functional food premix Gross Profit Costs and Expenses Legal ) Consulting fees Depreciation and amortization Other Administrative expenses (Loss) from operations ) ) Other income and expenses Realized gain (loss)on disposal of marketable securities - ) Tax (Paid) /refunded - - Gain on debt forgiveness Interest expense ) Provision for income taxes - - Net (Loss) $ ) $ ) Net (Loss) per Common Share, basic and diluted $ ) $ ) Weighted Average Number of Common Shares Used in calculation Comprehensive loss Net loss $ ) $ ) Foreign currency translation adjustment ) Comprehensive loss $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. F-3 FACT CORPORATION Consolidated Statements of Cash Flows (Unaudited) For the three months ended March 31, Cash From Operating Activities: Net (loss) $ ) $ ) Reconciling adjustments Depreciation, depletion and amortization Accrued interest Amortization of convertible bonds discount - Stock based compensation - Realized loss on securities - 32 Changes in operating assets and liabilities Accounts receivable ) Inventory ) Prepaid Expense ) ) Payroll liabilities - Accounts payable and accrued expenses ) Net Cash Flows Used In Operating Activities ) ) Cash From Financing Activities: Loan proceeds – related party - Loan proceeds - Proceeds from sale of common stock Reduction to acquisition cost payable ) ) Net Cash Flows Provided By (Used In) Financing Activities ) Foreign currency translation adjustment ) Net change in cash and cash equivalents ) ) Cash at beginning of period Cash at end of period $ $ Supplemental disclosure of cash flow information: Interest paid - - Income taxes paid (refund) - - Supplemental non-cash financing activity: Total: $
